Citation Nr: 0725333	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  05-15 766	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1952 to October 1956.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In May 2007, the veteran was scheduled for a hearing before 
the Board at the RO (Travel Board hearing).  He failed to 
report to it.  The following day, the RO received a facsimile 
from him stating that he was unable to attend the hearing and 
requesting that it be rescheduled.  He said that Disabled 
American Veterans told him they would provide him 
transportation to the hearing, but on the day of the hearing 
he was told he would have to transport himself.  He said he 
could not transport himself because of his legs and 
apparently did not have time to make alternative 
arrangements.  The Board finds good cause for the veteran's 
failure to report to the scheduled hearing and that a timely 
request for postponement could not have been submitted prior 
to the scheduled hearing date.  38 C.F.R. § 20.704(d) (2006).  
Therefore, the Travel Board hearing should be rescheduled to 
the next available hearing date at the RO.  

Accordingly, the case is REMANDED for the following action:

Reschedule the veteran for a Travel Board 
hearing.




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



